841 F.2d 400
56 Fair Empl.Prac.Cas.  1296, 268 U.S.App.D.C. 278
Joseph J. LEDOUX, Appellant,v.DISTRICT OF COLUMBIA.
Nos. 86-5377, 86-5378.
United States Court of Appeals,District of Columbia Circuit.
March 4, 1988.

Before WALD, Chief Judge, ROBINSON, MIKVA, EDWARDS, RUTH BADER GINSBURG, STARR, SILBERMAN, BUCKLEY, WILLIAMS, D.H. GINSBURG and SENTELLE, Circuit Judges.

ORDER

1
Upon consideration of the joint motion to remand and of this Court's en banc order of February 26, 1988,


2
It is ordered, by the Court en banc, on its own motion, that the opinion, the opinion concurring in part and dissenting in part and the judgment, 820 F.2d 1293, all of June 16, 1987, be, and the same hereby are, vacated.